Citation Nr: 0946992	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  04-01 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture of the Veteran's rights to Department of 
Veterans Affairs (VA) pension benefits under the provisions 
of 38 U.S.C.A. § 6103(a) (West 2002) was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1939 to June 
1946.  The Veteran was also a prisoner of war (POW) from 
August 7, 1942 to March 7, 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision by the Director, 
Compensation and Pension Service, which determined that the 
Veteran had forfeited all rights, claims, and benefits under 
the laws administered by VA, as provided by 38 U.S.C.A. § 
6103(a) (West 2002).  

In June 2005, the Board remanded the claim for additional 
development and adjudicative action.  Thereafter, in a 
January 2008 decision, the Board denied the claim on appeal.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  During 
the pendency of the Veteran's appeal to the Court, the 
Veteran died.  In a Memorandum Decision dated August 2009, 
the Court vacated the Board's decision and dismissed the 
Veteran's appeal to the Court for lack of jurisdiction.  


FINDINGS OF FACT

1.  The Board issued a decision in January 2008, which 
determined that forfeiture of the Veteran's rights to VA 
pension benefits under the provisions of 38 U.S.C.A. § 
6103(a) was proper.  

2.  The Veteran appealed the Board's decision to the Court.

3.  The Veteran died in February 2009.  

4.  In an August 2009 Memorandum Decision, the Court vacated 
the Board's January 2008 decision.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board does not have 
jurisdiction to adjudicate the merits of the appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1202 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of jurisdiction 
per the Memorandum Decision issued by the Court in August 
2009.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2009).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2009).  


ORDER

The appeal is dismissed.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


